Case 3:14-cr-00175-WHA Document 1428-25 Filed 08/25/21 Page 1 of 2




        Exhibit X-3
Troubleman Route
                                                                                                                                       Case 3:14-cr-00175-WHA Document 1428-25 Filed 08/25/21 Page 2 of 2




                                                                                                                                                                                                                                                                                                                                                                                    Rd
                                                                                                                                                                                                                                                                                                                                                                                             12:20




                                                                                                                                                                                                                                                                                                                                                                                    rr i e
                                                                                                                                                                                                                                                                                                                                                                                         F




                                                                                                                                                                                                                                                                                                                                                                                             X
                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                                                                                                        (    12:18
                                                                                                                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                                                                                                                           !




                                                                                                                                                                                                                                                                                                                                                                                S to
                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                                                                        (!
                                                                                                                                                                                                                                                                                                                                                                                        !( ( 12:29
                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                     19:02
                                                                                                                                                                                                                                                                                                                                                                                     7




                                                                                                                                                                                                                                                                                                                                                                                             7
 (
 !       T-Man Location and Time                                                                                                                                                                                                                                                                                                                Closed Bridge
                                                                                                                                                                                                                                                                                                                                                                     13:27 16:30
                                                                                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                                                                7
                                                                                                                                                                                                                                                                                                                                                                       E
                                                                                                                                                                                                                                                                                                                                                                     13:35 (
                                                                                                                                                                                                                                                                                                                                                                        7  !

                                                                                                                                                                                                                                                                                                                                                                       7




                                                                                                                                                                                                                                                                                                                                                                 7
+
$        PG&E Service Center                                                                                                                                                                                                                                                                                                                            Rd
                                                                                                                                                                                                                                                                                                                           15:56
                                                                                                                                                                                                                                                                                                                                                  xie
                                                                                                                                                                                                                                                                                                                                                Di




                                                                                                                                                                                                                                                                                                                                                             7
                                                                                                                                                                                                                                                                                                                      7       (
                                                                                                                                                                                                                                                                                                                              !




                                                                                                                                                                                                                                                                                                                       d
                                                                                                                                                                                                                                                                                                                      R
route




                                                                                                                                                                                                                                                                                                                    w




                                                                                                                                                                                                                                                                                                                                                         7
                                                                                                                                                                                                                                                                                                                  co
                                                                                                                                                                                                                                                                                                              Co n
         T-Man Route                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                  !                                 7
                                                                                                                                                                                                                                                                                                         15:46
                                                                                                                                                                                                                                                                                                                                      14:17
         Direction of Travel




                                                                                                                                                                                                                                                                                                                                                7
     7                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                            !




                                                                                                                                                                                                                                                                                                                                          7
                                                                                                                                                                                                                                                                                                                          7

                                                                                                                                                                                                                                                                                                                                      7
         Closed Bridge




                                                                                                                                                                                                                                                                                                                                            7
E




F Fuse 17733
                                                                                                                                                                                                                                                                                                                      15:31
                                                                                                                                                                                                                                                                                                               Rd
!
(                                                                                                                                                                                                                          PARADISE SC                                                                                            ( 14:47
                                                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                              11:59




                                                                                                                                                                                                                                                                                                      m
                                                                                                                                                                                                                        +
                                                                                                                                                                                                                        $




                                                                                                                                                                                                                                                                                                   Ri

                                                                                                                                                                                                                                                                                                                  7
                                                                                                                                                                                                                                                                                                 15:28 !




                                                                                                                                                                                                                                                                                                              7
                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                          14:49

         Cresta Dam
                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                      !
X




                                                                                                                                                                                                                                                                                                  14:57
                                                                                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                              14:51


                                                                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                                                                  y 7!
                                                                                                                                                                                                                                                                                            wa
                                                                                                                                                                                                                                                                                          gh
                                                                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                                                                         11:55
                                                                                                                                                                                                                                                                                         Hi!
                                                                                                                                                                                                                                                                                                         7
                                                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                                                               11:54




                                                                                                                                                                                                                                                                                  e
                                                                                                                                                                                                                                                                                at
                                                                                                                                                                                                                                                                              St
                                                                                      10:44                    11:02                                                                                                                                                     11:53 !
                                                                                      10:53 !
                                                                                            (
                                                                                               +
                                                                                               $                                                                                                                                                                               (

                                                                           CHICO SC
                                                                                                              (
                                                                                                              !

                                                                                                                          11:03
                                                                                                                        (
                                                                                                                        !                                                                                                                                               11:52
                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                  !


                                                                                                                                     11:04
                                                                                                                            7




                                                                                                                                   (
                                                                                                                                   !
                                                                                                                                                                                                                                                                              (
                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                      11:51
                                                                                                                                                11:05
                                                                                                                                               (
                                                                                                                                               !

                                                                                                                                                                                                                                                                                      11:49
                                                                                                                                                                                                                                                                                  (
                                                                                                                                                                                                                                                                                  !
                                                                                                                                                        11:06
                                                                                                                                                                                                                                                                     11:48
                                                                                                                                                        (
                                                                                                                                                        !
                                                                                                                                                                                                                                                                        (
                                                                                                                                                                                                                                                                        !
                                                                                                                                                                11:07                                                                                    11:47
                                                                                                                                                                (
                                                                                                                                                                !                                                                                                (
                                                                                                                                                                                                                                                                 !


                                                                                                                                                                        11:08                                                                11:46
                                                                                                                                                                                                                                                     (
                                                                                                                                                                                                                                                     !
                                                                                                                                                                        (
                                                                                                                                                                        !




                                                                                                                                                                                                                                                 7
                                                                                                                                                                                    11:09                                              11:45 !
                                                                                                                                                                                                                                             (
                                                                                                                                                                                (
                                                                                                                                                                                !

                                                                                                                                                                                                                              11:44
                                                       8/24/2021                                                                                                                                                                       (
                                                                                                                                                                                                                                       !
                                                                                                                                                                                      11:37
                                                                                                                                                                                     ( 11:10   11:39
                                                                                                                                                                                                                         11:43
                                                                                                                                                                                     !
                                                                                                                                                                                               (
                                                                                                                                                                                               !
                                                                                                                                                                                                                       11:43 !
                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                              (
                                                                                                                                                                                    7




                                                                                                                                                                                                                               11:43
                                                                                                                                                                                                                             !
                                                                                                                                                                                                       11:40


o
                                                                                                                                                                                                                             (
                                                                                                                                                                                        7




           0       1         2         3
                                                                                                                                                                                                       (
                                                                                                                                                                                                       !                   ( 11:42
                                                                                                                                                                            11:36
                                                                                                                                                                                                                           !
                                           Miles                                                                                                                                                                   11:41
                                                                                                                                                                            11:11 !
                                                                                                                                                                                  (
                                                                                                                                                                                  !
                                                                                                                                                                                  (
                                                                                                                                                                                                               7   (
                                                                                                                                                                                                                   !
   While every effort has been made to produce accurate                                                                                                                     11:21
   maps, it is possible that plotting might not reflect actual
                                                                                                                                                                        11:21 11:31
                                                                                                                                                                                !
                                                                                                                                                                                (
                                                                                                                                                                                (
                                                                                                                                                                                !
 locations, as determined by Global Positioning Systems or
        other physical location measuring techniques.
                                                                   \\fairfield07\gis\public\FIRE_RESP ONS E\dixie\mxd_lxfr\troubleman_8x11_v2.mxd
